EXHIBIT 10(f)
 
TAX ALLOCATION AGREEMENT


This Agreement is entered into as of April 21, 2015, among the following
parties:  SOUTHERN MISSOURI BANCORP, INC. ("SMBC"), a Missouri Corporation, and
SOUTHERN BANK (the Bank), a Missouri chartered trust company with banking
powers.  The parties are members ("Members") of an affiliated group ("Affiliated
Group") within the meaning of Section 1504 of the Internal Revenue Code ("Code")
and file a consolidated return for federal income tax purposes.  SMBC is the
common parent of the Affiliated Group.  The parties desire to provide for the
allocation of tax liabilities among the Members and to provide for reimbursing
Members whose tax losses or credits reduce the consolidated taxable income. 
References herein to "regulations" shall be to the Treasury Regulations. 
References herein to "tax liabilities" are to current tax liabilities and not
deferred tax liabilities; however, the Bank shall not transfer any of its
deferred tax liabilities to SMBC through cash payments or by any other means,
nor shall SMBC forgive any portion of any deferred tax liability of the Bank. 
In addition, references herein to "tax liabilities" do not include accrued
income tax liabilities, including portions thereof subject to deferral due to
use by any Members of different methods or reporting for financial statement and
tax return purposes.


The parties hereto agree as follows:


1.The parties agree to continue to file consolidated federal income tax returns
in accordance with the provisions of Sections 1502 and 1504 of the Code and the
regulations thereunder.


2.The parties agree to allocate total federal income tax liability based on the
ratio that each member's separate return tax liability for the taxable year
bears to the sum of the separate return tax liability of each of the Members. 
Moreover, the parties agree to reimburse any Member which has tax losses or
credits in an amount equal to 100 percent of the tax benefits realized by the
Affiliated Group as a result of the utilization of such Member's tax losses or
credits.  Accordingly, the parties agree to allocate tax liability of the
Affiliated Group in accordance with Section 1.1552-1(a)(2) and
1.1502-33(d)(2)(ii) of the Regulations, and for this purpose the percentage
referred to in Section 1.1502-33(d)(2)(ii)(b) shall be 100 percent.  Unless
applicable law, regulation or policy provides otherwise, if the Bank incurs a
tax loss that it may carry back on a stand alone basis to offset taxable income
of prior years, the Bank shall record a current tax benefit and shall receive a
prompt refund from SMBC.


3.If the Bank incurs a current year tax loss that it may not carryback on a
stand alone basis to obtain a current year refund and if that tax loss is used
in the current tax year to reduce the consolidated tax liability of the
Affiliated Group, then the Bank shall record a current year tax benefit and
shall receive prompt payment from SMBC.


4.If a tax loss of the Bank from a prior year may not be used on a stand-alone
basis by the Bank and is used in the current consolidated tax return of the
Affiliated Group to offset current income of the Affiliated Group, the Bank
shall record a tax benefit and shall receive prompt payment from SMBC.


5.Any Alternative Minimum Tax ("AMT") liability shall be determined on a
consolidated basis.  Any AMT liability in excess of the consolidated tax
liability of the Affiliated Group shall be allocated to the Members on an
equitable and consistent basis.  Any AMT liability shall not be allocated to the
Bank if its tax liability equaled or exceeded the AMT liability on a stand alone
basis.


6.Under Treasury Regulations Section 1.1502-77(a), SMBC is the agent for all the
Members and is required to act for the Affiliated Group in connection with
matters relating to the consolidated tax liability of the Affiliated Group.  In
particular, SMBC shall be responsible for filing returns with the Internal
Revenue Service, making elections, receiving all correspondence, filing claims
for refund, contesting proposed
 
 

--------------------------------------------------------------------------------

 
adjustments and performing such other acts and deeds as SMBC may deem necessary
and desirable in connection with the foregoing.  The parties hereto agree to
provide SMBC with such information as SMBC may request in order to permit SMBC
to carry out its responsibilities described in this paragraph.


7.The parties agree that SMBC shall be responsible for making tax payments to
the Internal Revenue Service.  At such time as SMBC makes payments to the
Internal Revenue Service for any taxes (including estimated taxes), but in no
event earlier than 5 days prior to the date on which the tax payments of the
Affiliated Group are due to the Internal Revenue Service, each Member shall pay
to SMBC an amount, including any interest thereon paid to the Internal Revenue
Service, equal to its share of such payments as determined under paragraph 2. 
Any overpayment of tax of the Affiliated Group shall be paid or credited by the
Internal Revenue Service to SMBC and SMBC shall pay such amount, including
interest thereon paid by the Internal Revenue Service, to the appropriate member
immediately upon receipt.  SMBC shall immediately pay or credit to the
appropriate Member any portion of such overpayment and any interest thereon paid
by the Internal Revenue Service to which such Member is entitled.  Any
adjustment by the Internal Revenue Service which affects either the consolidated
tax liability or the relative tax liabilities of members shall be made among the
Members immediately after the amount of the adjustment is determined.  If there
are any penalties (including penalty for failure to pay estimated taxes) with
respect to the filing of any consolidated return, the penalty shall be shared
appropriately among those parties whose action or inaction (such as understating
taxable income) contributed to the penalty.


8.In the event of any adjustment of tax returns of the Members as filed by
reason of filing an amended return or claim for refund, or arising out of an
audit by the Internal Revenue Service, the liability of the Members to each
other and to the Internal Revenue Service for any period covered by this
Agreement shall be redetermined after fully giving effect to any such
adjustments as if such adjustments had been made as part of original
computations.  Payments or credits between the Members shall be made at the time
of any payment of tax or receipt of refund or credit from the Internal Revenue
Service with respect to such adjustments, and such payments, refunds or credits
shall include any interest attributable to such adjustments.


9.The parties acknowledge that they file a single combined report for Missouri
franchise tax purposes.  The parties agree to a tax allocation method for
Missouri franchise tax purposes comparable to that described in this agreement
for federal income tax purposes.


10.The parties agree that it is their express intent that this Agreement shall
at all times be construed in a manner consistent with any law or regulation
applicable to any Member as now or hereafter in effect relating to savings
banks, the insurance of their accounts or savings bank holding companies. 
Anything to the contrary herein notwithstanding, (1) the Bank shall not pay to
Members an amount greater than the tax which it would have been required to pay
had it filed a separate tax return, taking maximum advantage of available
reductions in taxable income; (2) any payments made pursuant to this Agreement
shall be made only at the time taxes are actually paid or refunds or credits are
actually received, it being understood that the Bank shall at no time make
advance payments with respect to the foregoing to any Member; (3) any funds (i)
received by SMBC from any Member for the payment by SMBC of taxes or (ii)
received by SMBC from any taxing authority by reason of any refund, credit or
overpayment and properly allocable to another Member, shall at all times be held
by SMBC in a segregated account solely as agent for such Member and shall at no
time be commingled with any other funds held by SMBC; and (4) appropriate
refunds from SMBC to the Bank shall be made in the event that a loss by the Bank
would have resulted in a refund from taxing authorities if the Bank had filed on
a separate entity basis.


11.SMBC is an agent for the Bank with respect to all matters related to
consolidated tax returns and refund claims, and nothing in this agreement shall
be construed to alter or modify this agency relationship. If SMBC receives a tax
refund from a taxing authority, these funds are obtained as agent for the Bank.
Any tax
 
 
2

--------------------------------------------------------------------------------

 
refund attributable to income earned, taxes paid, and losses incurred by the
Bank is the property of and owned by the Bank, and shall be held in trust by
SMBC for the benefit of the Bank. SMBC shall forward promptly the amounts held
in trust to the Bank. Nothing in this agreement is intended to be or should be
construed to provide SMBC with an ownership interest in a tax refund that is
attributable to income earned, taxes paid, and losses incurred by the Bank. SMBC
hereby agrees that this tax sharing agreement does not give it an ownership
interest in a tax refund generated by the tax attributes of the Bank.


12.The Members which will be reimbursed for tax losses and credits and the
Members making such reimbursement may change from time to time, depending upon
the relationship of each Member's tax liability and tax losses and credits to
those of the Affiliated Group.  Except as Section 12 hereof may otherwise
require, each Member shall be treated in a manner identical to each other
Member.


13.At any time the Bank or its successor, regardless of its subsidiary position
within the Affiliated Group, may withdraw, without cause, from this Agreement
upon 30 days written notice to any or all of its parent corporations.


14.Except as provided by Section 10 hereof or otherwise by applicable law or
regulation, this Agreement shall be binding on or inure to the benefit of any
successors to any of the parties hereto.  In no event, however, shall this
Agreement be binding on and inure to the benefit of any successor of any of the
parties hereto is such successor was created specifically at the behest of an
agency of the Federal government.


15.Subject to Sections 14 and 15 hereof, in the event any corporation
subsequently becomes an includible corporation of the Affiliated Group, the
parties agree to use their best efforts to cause such corporation to become a
party to this Agreement and to be subject to all the terms and conditions
hereof.


16.This Agreement shall remain in effect with respect to any party hereto for
any taxable year or part thereof for which consolidated returns are filed by
SMBC as a common parent corporation and such party is an includible corporation
in such consolidated return.


17.This Agreement shall be governed by the laws of the State of Missouri, except
to the extent that Federal law shall apply.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



   
SOUTHERN MISSOURI BANCORP, INC.
                                 
BY:
/s/ Doug Bagby
       
DOUG BAGBY
       
Chairman of the Board
               
SOUTHERN BANK
                                 
BY:
/s/ Sammy A. Schalk
       
SAMMY A. SCHALK
       
Chairman of the Board
 


 
 
 
 
 
3